Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT; AND

SECOND AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT

THIRD AMENDMENT TO CREDIT AGREEMENT; AND SECOND AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT (collectively, this “Third Amendment”), dated as of
November 10, 2010, among LKQ Corporation, a Delaware corporation (the “US
Borrower”), LKQ Delaware LLP, a Delaware limited liability partnership having
two Alberta unlimited liability companies as its partners (the “Canadian
Borrower” and, together with the US Borrower, the “Borrowers”), and the
undersigned Lenders party to the Credit Agreement referred to below. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, Deutsche Bank Securities Inc., as
Syndication Agent, Deutsche Bank AG New York Branch, as Administrative Agent (in
such capacity, the “Administrative Agent”) and as US Dual Currency RCF Agent,
and Deutsche Bank AG Canada Branch, as Canadian Agent, are parties to a Credit
Agreement, dated as of October 12, 2007 (as amended, modified and/or
supplemented to but not including the Third Amendment Initial Effective Date
referred to below, the “Credit Agreement”);

WHEREAS, the US Borrower, certain of the US Borrower’s Subsidiaries and the
Administrative Agent are parties to a Guarantee and Collateral Agreement, dated
as of October 12, 2007 (as amended, modified and/or supplemented to but not
including the Third Amendment Initial Effective Date, the “Guarantee and
Collateral Agreement”);

WHEREAS, the Borrowers have requested an amendment to the Credit Agreement and
the Guarantee and Collateral Agreement as described herein; and

WHEREAS, subject to the terms and conditions of this Third Amendment, the
parties hereto wish to amend the Credit Agreement and the Guarantee and
Collateral Agreement as herein provided.

NOW, THEREFORE, it is agreed:

 

I. Initial Amendments to Credit Agreement.

The following amendments to the Credit Agreement shall become effective on the
Third Amendment Initial Effective Date:

1. Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order in said Section:

“Asset Swap”: any transfer of assets of the US Borrower or any Subsidiary to any
Person (other than an Affiliate of such US Borrower or such Subsidiary) in
exchange for assets of such Person if:

(i) such exchange would qualify, whether in part or in full, as a like kind
exchange pursuant to Section 1031 of the Code; provided that nothing in this
definition shall require the US Borrower or any Subsidiary to elect that
Section 1031 of the Code be applicable to any Asset Swap;



--------------------------------------------------------------------------------

(ii) the Fair Market Value of any property or assets received is at least equal
to the Fair Market Value of the property or assets so transferred; and

(iii) to the extent applicable, any “boot” or other assets received by the US
Borrower or any Subsidiary is directly related to, and/or consists of Equity
Interests issued by a Person in, a business permitted under Section 7.15 and any
Net Sale Proceeds from the disposition of such boot or other assets (and any Net
Sale Proceeds in the form of cash “boot”) are applied as required by
Section 7.5(j).

“Defaulting Lender”: any Lender that has (a) failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans or
participations in Letters of Credit or Swing Line Loans or (ii) pay over to any
Facility Agent, any Issuing Lender, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder, unless, in each case, such
Lender notifies the Administrative Agent in writing that failure is the subject
of a good faith dispute and, in the case of any failure to fund under clause
(i), such failure results from such Lender’s good faith determination that
(x) the conditions precedent to funding have not been satisfied or (y) is
otherwise the subject of a good faith dispute, (b) notified the Borrower, any
Facility Agent, any Issuing Lender, the Swing Line Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit,
(c) failed, within two Business Days after a good faith request by any Facility
Agent, any Issuing Lender or the Swing Line Lender to provide a certification in
writing from such Lender’s chief financial officer or other senior executive
officer that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Line Loans; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon each Facility Agent’s,
each Issuing Lenders’ or the Swing Line Lender’s, as the case may be, receipt of
such certification, or (d) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership, or the acquisition of any ownership,
interest in such Lender or a parent company thereof or the exercise of control
over such Lender or parent company thereof by a Governmental Authority or
instrumentality thereof.

 

2



--------------------------------------------------------------------------------

“Non-Perfected Deposit Account”: as defined in the Guarantee and Collateral
Agreement.

“Segregated Account”: a Deposit Account and/or Securities Account (as each such
term is defined in the Guarantee and Collateral Agreement) designated in writing
by the US Borrower to the Administrative Agent as the “Segregated Account” and
(i) over which the Administrative Agent has “control” (within the meaning of
Section 9-104 and/or Section 9-106 of the UCC, as the case may be) and (ii) into
which Net Cash Proceeds of Indebtedness incurred by the US Borrower in reliance
on Section 7.2(f) (and only such Net Cash Proceeds) are deposited pending
application for the purposes described in Section 7.2(f).

“Third Amendment Initial Effective Date”: as defined in the Third Amendment to
Credit Agreement; and Second Amendment to Guarantee and Collateral Agreement,
dated as of November 10, 2010.

2. The definition of “Asset Sale” appearing in Section 1.1 of the Credit
Agreement is hereby amended by inserting the text “ and, for avoidance of doubt,
the sale or issuance by the US Borrower of its Capital Stock” immediately after
the text “Section 7.5” appearing in said definition.

3. The definition of “Consolidated Leverage Ratio” appearing in Section 1.1 of
the Credit Agreement is hereby amended by (i) deleting the text “and the
definition of “Permitted Acquisition Basket Amount”” appearing therein and
(ii) inserting the following proviso before the period “(.)” at the end of said
definition:

“; provided, further that, solely for purposes of the calculation of the
Consolidated Leverage Ratio as used in determining the ECF Percentage with
respect to the Excess Cash Flow Period ended December 31, 2010, Consolidated
Total Debt used in such calculation shall be reduced by the aggregate amount of
cash and Cash Equivalents on deposit in the Segregated Account on December 31,
2010”.

4. The definition of “Disposition” appearing in Section 1.1 of the Credit
Agreement is hereby amended by inserting the following sentence at the end of
said definition:

“For the avoidance of doubt, the term “Disposition” shall not include any sale
or issuance by the US Borrower of its Capital Stock”.

 

3



--------------------------------------------------------------------------------

5. The definition of “ECF Percentage” appearing in Section 1.1 of the Credit
Agreement is hereby amended by inserting the text “(for this purpose, determined
after giving effect to the second proviso in the definition thereof)”
immediately after the text “Consolidated Leverage Ratio” in each place such text
appears in such definition.

6. The definition of “Non-Guarantor Investment Basket Amount” appearing in
Section 1.1 of the Credit Agreement is hereby restated in its entirety as
follows:

““Non-Guarantor Investment Basket Amount”: at any time, with respect to the then
current fiscal year of the US Borrower during which an Investment is to be
consummated, the remainder of (x) (i) in the case of the fiscal year of the US
Borrower ending December 31, 2010, $45,000,000 or (ii) in the case of each
subsequent fiscal year of the US Borrower thereafter, $30,000,000, less (y) the
sum of (i) the aggregate amount of Investments theretofore made in reliance on
the proviso appearing in Section 7.8(c) during such fiscal year, (ii) the
aggregate amount of Investments theretofore made in reliance on clause (ii) of
Section 7.8(g) during such fiscal year plus (iii) the aggregate amount of
Investments theretofore made in reliance on the proviso appearing in
Section 7.8(i)(viii) during such fiscal year.”

7. The definition of “Permitted Acquisition Basket Amount” appearing in
Section 1.1 of the Credit Agreement is hereby deleted in its entirety.

8. The definition of “Pro Forma Basis” appearing in Section 1.1 of the Credit
Agreement is hereby amended by deleting the text “and the definition of
“Permitted Acquisition Basket Amount”” appearing in sub-clause (iii) of said
definition.

9. The definition of “Retained Excess Cash Flow Amount” appearing in Section 1.1
of the Credit Agreement is hereby amended by (i) inserting the text “and”
immediately after the text “, by such amount,” appearing in sub-clause (i) of
clause (B) of said definition, and (ii) deleting the text “, and (iii) at the
time all or any portion of a Permitted Acquisition is consummated in reliance on
the “Retained Excess Cash Flow Amount” pursuant to clause (ii)(y) or (viii)(II)
of Section 7.8(i), by the amount of Aggregate Consideration relating to such
Permitted Acquisition justified under said clause” appearing in clause (B) of
said definition.

10. The definition of “US Dollar RCF L/C Commitment” appearing in Section 1.1 of
the Credit Agreement is hereby amended by deleting the text “$35,000,000”
appearing therein and inserting the text “$50,000,000” in lieu thereof.

11. Section 2.12(a) of the Credit Agreement is hereby amended by deleting the
text “Closing Date” appearing in said Section and inserting the text “Third
Amendment Initial Effective Date” in lieu thereof.

 

4



--------------------------------------------------------------------------------

12. Section 2.12(b) of the Credit Agreement is hereby amended by deleting the
text “$20,000,000” appearing sub-clause (i) of the proviso appearing in the
first sentence of said Section and inserting the text “$50,000,000” in lieu
thereof.

13. Section 2.24 of the Credit Agreement is hereby amended by deleting the text
“defaults in its obligation to make Loans hereunder” appearing in clause (b) of
such Section and inserting the text “is a Defaulting Lender” in lieu thereof.

14. Section 4.19(a) of the Credit Agreement is hereby amended by inserting the
text “(other than any Non-Perfected Deposit Account)” immediately after the text
“of the Loan Parties party thereto in such Collateral” appearing in said
Section.

15. Section 6.10 of the Credit Agreement is hereby amended by (i) inserting the
text “(other than any Non-Perfected Deposit Accounts)” immediately after the
text “does not have a perfected Lien” appearing in clause (a) of said Section,
and (ii) inserting the text “(other than any Non-Perfected Deposit Accounts)”
immediately after the text “a perfected first priority security interest in the
Collateral” appearing in clause (c) of said Section.

16. Section 7.2(f) of the Credit Agreement is hereby amended by restating
sub-clause (vii) appearing therein in its entirety as follows:

“(vii) unless (x) a Responsible Officer shall have delivered an officer’s
certificate to the Administrative Agent on the date of the incurrence of such
Indebtedness, certifying that the Net Cash Proceeds of such Indebtedness are
intended to be used to (i) consummate a Permitted Acquisition and/or pay fees
and expenses incurred in connection therewith, (ii) make Capital Expenditures
and/or (iii) make a voluntary prepayment in respect of the Term Loans, in each
case, within 364 days following such date of incurrence and (y) the Net Cash
Proceeds of such Indebtedness are then applied to (i) finance a Permitted
Acquisition and/or pay fees and expenses incurred in connection therewith and/or
(ii) finance Capital Expenditures and/or (iii) make a voluntary prepayment of
the Term Loans as the case may be, within such 364-day period, the Net Cash
Proceeds of such Indebtedness are applied as a mandatory repayment and/or
commitment reduction in accordance with the requirements of Section 2.12(a)”.

17. Section 7.5(i) of the Credit Agreement is hereby amended by (i) deleting the
amount “$20,000,000” appearing therein and inserting the amount “$50,000,000” in
lieu thereof and (ii) deleting the period “(.)” at the end of said Section and
inserting the text “; and” in lieu thereof.

18. Section 7.5 of the Credit Agreement is hereby further amended by inserting
the following new clause (j) at the end of said Section:

“(j) Asset Swaps made in accordance with the requirements of the definition
thereof, so long as (i) if the Fair Market Value of the assets transferred
exceeds $2,500,000 but is less than $25,000,000, the board of directors of the
US Borrower approves such transfer and exchange, (ii) if the Fair Market Value
of the assets transferred equals or exceeds $25,000,000, the board of directors
of the US Borrower approves such transfer and exchange and the US Borrower
secures an appraisal of the property or assets received given by an unaffiliated
third party in form and substance reasonably satisfactory to the Administrative
Agent, (iii) the Fair Market Value of any property or assets received in
connection therewith is at least equal to the Fair Market Value of the property
or assets so transferred, (iv) each such Asset Swap is effected in connection
with an Investment permitted by Section 7.8, (v) to the extent applicable, any
“boot” or other assets received by the US Borrower or any of its Subsidiaries
complies with the requirements of clause (iv) above and the Net Cash Proceeds,
if any, of such boot or other assets (including any “boot” received in the form
of cash) are applied as (and to the extent) required by Section 2.12(b), and
(vi) no Default or Event of Default then exists or would result therefrom.”.

 

5



--------------------------------------------------------------------------------

19. Section 7.7(e) of the Credit Agreement is hereby amended by inserting the
text “, if positive,” immediately prior to the text “the Retained Excess Cash
Flow Amount then in effect” appearing in said Section.

20. Section 7.8 of the Credit Agreement is hereby amended by (i) deleting the
proviso appearing in clause (c) of said Section and inserting the text “;
provided that the aggregate amount of such Investment made by either Borrower or
a Subsidiary Guarantor during any fiscal year of the US Borrower in any
Subsidiary that is not a Borrower or a Subsidiary Guarantor (for the avoidance
of doubt, excluding Investments made pursuant to Section 7.8(f)) shall not
exceed the Non-Guarantor Investment Basket Amount then in effect for such fiscal
year” in lieu thereof, and (ii) deleting the text “not to exceed the
Non-Guarantor Investment Basket Amount then in effect” appearing in clause
(g) of said Section and inserting the text “not to exceed, in any fiscal year of
the US Borrower, the Non-Guarantor Investment Basket Amount then in effect for
such fiscal year” in lieu thereof.

21. Section 7.8 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (h) of said Section, (ii) deleting sub-clause
(ii) of clause (i) of said Section in its entirety and inserting the text
“[reserved]” in lieu thereof, (iii) deleting sub-clause (viii) of clause (i) of
said Section and inserting the following new text in lieu thereof:

“(viii) in any fiscal year of the US Borrower, the sum of the Aggregate
Consideration paid in respect of all acquisitions of Persons that do not become
Subsidiary Guarantors (and/or assets that do not become direct Collateral of a
Subsidiary Guarantor (i.e., Collateral other than Capital Stock owned by a
Subsidiary Guarantor)) shall not exceed the Non-Guarantor Investment Basket
Amount then in effect for such fiscal year; and”,

(iv) deleting the period “(.)” at the end of clause (i) of said Section and
inserting a semi-colon “;” in lieu thereof, and (v) inserting the following new
clauses (j) and (k) immediately after clause (i) of said Section:

“(j) Asset Swaps may be consummated in accordance with the definition thereof
and Section 7.5(j); and

 

6



--------------------------------------------------------------------------------

(k) to the extent constituting Investments, Hedge Agreements permitted under
Section 7.19.”

22. Section 7.19 of the Credit Agreement is hereby amended by deleting the text
“interest rates or foreign exchange rates” appearing therein and inserting the
text “interest rates, foreign exchange rates or commodity prices” in lieu
thereof.

 

II. Subsequent Amendments to Credit Agreement.

The following amendments to the Credit Agreement shall become effective on the
Third Amendment Subsequent Effective Date (as defined below):

1. Section 2.18(a) of the Credit Agreement is hereby amended by inserting the
text “(subject to Section 2.27)” immediately after the text “shall be made”
appearing in the first two sentences of such Section and immediately after the
text “shall be applied” appearing in the fourth sentence of said Section.

2. Section 2 of the Credit Agreement is hereby further amended by inserting the
following new Section 2.27 in said Section:

“2.27 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the Available US Dollar RCF
Commitment and the Available US Dollar RCF Commitment of such Defaulting Lender
pursuant to Section 2.9(a); and

(b) if any US Dollar RCF L/C Obligations or US Dollar RCF L/C Obligations exist
at the time a Lender becomes a Defaulting Lender then, without prejudice to any
rights or remedies of any Issuing Lender or any Lender hereunder, all letter of
credit fees otherwise payable under Section 3.3(a) or (b), as the case may be,
to such Defaulting Lender with respect to US Dollar RCF Letters of Credit or
Dual Currency RCF Letters of Credit, as the case may be, shall instead be
payable to the Issuing Lender of the applicable Letter of Credit.”.

 

III. Amendments to Guarantee and Collateral Agreement

The following amendments to the Guarantee and Collateral Agreement shall become
effective on the Third Amendment Initial Effective Date:

1. Section 1.1 of the Guarantee and Collateral Agreement is hereby amended by
inserting the following new definition in the appropriate alphabetical order in
said Section:

“Non-Perfected Deposit Account”: any Deposit Account of a Grantor which (i) is a
sub-concentration account, (ii) has a daily balance not in excess of $10,000,000
and (iii) is subject to daily sweep, directly or indirectly (through another
Deposit Account), into another Deposit Account (other than an Excluded Deposit
Account or another Deposit Account constituting a “Non-Perfected Deposit
Account”).

 

7



--------------------------------------------------------------------------------

2. The definition of “Excluded Foreign Subsidiary” appearing in Section 1.1 of
the Guarantee and Collateral Agreement is hereby restated in its entirety as
follows:

“Excluded Foreign Subsidiary”: as to any Grantor, any Subsidiary of such Grantor
that is a corporation, limited liability company or partnership organized under
the laws of a jurisdiction other than the United States or any State or
Territory thereof that, in any such case, is treated as a corporation or an
association taxable as a corporation for U.S. Federal income tax purposes.

3. The definition of “Excluded Local Deposit Account” appearing in Section 1.1
of the Guarantee and Collateral Agreement is hereby amended by deleting the text
“to another Deposit Account” and inserting the text “, directly or indirectly
(through another Deposit Account), into another Deposit Account (other than a
Non-Perfected Deposit Account or another Deposit Account constituting an
“Excluded Deposit Account”)” in lieu thereof.

4. Section 4.3 of the Guarantee and Collateral Agreement is hereby amended by
(i) inserting the text “(other than any Non-Perfected Deposit Account)”
immediately after the text “fully perfected security interests in all of the
Collateral” and immediately after the text “prior to all other Liens on the
Collateral” appearing in the first sentence of said Section, (ii) inserting the
text “(other than any Non-Perfected Deposit Account)” immediately after the text
“Investment Property” in clause (i) of the second sentence of said Section, and
(iii) inserting the text “and Non-Perfected Deposit Accounts” immediately after
the text “other than Excluded Deposit Accounts” appearing in clause (ii) of the
second sentence of said Section.

5. Section 5.2(d) of the Guarantee and Collateral Agreement is hereby amended by
inserting the text “and Non-Perfected Deposit Accounts” immediately after the
text “Excluded Deposit Accounts” appearing in said Section.

6. Section 5.2(g) of the Guarantee and Collateral Agreement is hereby amended by
restating the first sentence of said Section in its entirety as follows:

“Each Grantor covenants and agrees to transfer, directly or indirectly (through
another Deposit Account), by the close of business on each Business Day (in the
city where the respective Excluded Local Deposit Account or Non-Perfected
Deposit Account of such Grantor is maintained), any and all Cash, monies and
other funds on deposit in each Excluded Local Deposit Account and each
Non-Perfected Deposit Account of such Grantor to a Deposit Account (other than
an Excluded Deposit Account or Non-Perfected Deposit Account).”

7. Section 5.5(c) of the Guarantee and Collateral Agreement is hereby amended by
(i) inserting the text “(other than Non-Perfected Deposit Accounts)” after the
text “Investment Property” appearing in sub-clause (ii) of said Section, and
(ii) inserting the text “or Non-Perfected Deposit Accounts” immediately after
the text “other than Excluded Deposit Accounts” appearing in sub-clause (ii) of
said Section.

 

8



--------------------------------------------------------------------------------

8. Schedule 2 to the Guarantee and Collateral Agreement is hereby amended by
deleting the table appearing immediately below the text “Pledged Stock: LKQ
Corporation 120 North LaSalle Street, #3300 Chicago, Illinois” appearing in said
Schedule and inserting in lieu thereof a replacement table in the form of
Schedule 2A attached hereto.

 

IV. Miscellaneous Provisions.

1. In order to induce the Lenders to enter into this Third Amendment, each
Borrower hereby represents and warrants that:

(a) no Default or Event of Default exists as of the Third Amendment Initial
Effective Date, both immediately before and immediately after giving effect
thereto; and

(b) all of the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects on
the Third Amendment Initial Effective Date both immediately before and
immediately after giving effect thereto, with the same effect as though such
representations and warranties had been made on and as of the Third Amendment
Initial Effective Date (it being understood that any representation or warranty
made as of a specific date shall be true and correct in all material respects as
of such specific date).

2. This Third Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement, the Guarantee and Collateral Agreement or any other Loan Document.

3. Each Borrower hereby agrees, for the benefit of the Administrative Agent and
the Lenders, that the Credit Agreement, as amended hereby, and all obligations
pursuant thereto, shall remain fully guaranteed pursuant to the Guarantee and
Collateral Agreements and secured pursuant to the various Security Documents,
with such Guarantee and Collateral Agreements and Security Documents to remain
in full force and effect after giving effect to this Third Amendment and to
apply to the Credit Agreement as amended hereby.

4. This Third Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the US Borrower and the Administrative Agent.

5. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

6. (a) Except for the amendments set forth in Part II of this Third Amendment,
the provisions of this Third Amendment shall become effective on the date (the
“Third Amendment Initial Effective Date”) when each of the following conditions
shall have been satisfied:

(i) each Borrower, the Administrative Agent and Lenders constituting the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, New York 10036, Attention: May Yip-Daniels (facsimile:
212-354-8113 / e-mail: myip@whitecase.com);

 

9



--------------------------------------------------------------------------------

(ii) to the extent the condition in clause (i) immediately above has been met,
(A) the US Borrower shall have paid to the Administrative Agent for the account
of each Lender which has executed and delivered to the Administrative Agent (or
its designee) a counterpart hereof by 5:00 P.M. (New York City time) on
November 10, 2010 (each, a “Consenting Lender”), a non-refundable cash amendment
fee in Dollars equal to 0.05% of (i.e., 5 basis points on) the sum of (i) each
such Lender’s Revolving Credit Commitment as in effect at such time and (ii) the
aggregate outstanding Principal Amount of such Lender’s Initial US Term Loans at
such time, and (B) the Canadian Borrower shall have paid to the Canadian Agent
for the account of each Consenting Lender a non-refundable cash amendment fee in
Dollars equal to 0.05% of (i.e., 5 basis points on) the sum of the aggregate
outstanding Principal Amount of such Lender’s Canadian Term Loans, which fee, in
each case, shall not be subject to counterclaim or set-off for, or be otherwise
affected by, any claim or dispute relating to any other matter; and

(iii) the US Borrower shall have paid to the Administrative Agent and the
Lenders all reasonable fees, costs and expenses (including, without limitation,
reasonable legal fees and expenses) payable to the Administrative Agent and the
Lenders to the extent then due.

(b) The amendments contained in Part II of this Third Amendment shall become
effective on the date (the “Third Amendment Subsequent Effective Date”) when
each of the following conditions shall have been satisfied:

(i) the Third Amendment Initial Effective Date shall have occurred; and

(ii) each US Dollar RCF Lender and each Dual Currency RCF Lender shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile or other electronic
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, New York 10036, Attention: May Yip-Daniels (facsimile: 212-354-8113 /
e-mail: myip@whitecase.com).

7. From and after the Third Amendment Initial Effective Date and the Third
Amendment Subsequent Effective Date, all references in the Credit Agreement, the
Guarantee and Collateral Agreement and each of the other Loan Documents to the
Credit Agreement shall be deemed to be a reference to the Credit Agreement or
the Guarantee and Collateral Agreement, as the case may be, as modified hereby
on the Third Amendment Initial Effective Date or the Third Amendment Subsequent
Effective Date, as the case may be, pursuant to the terms of this Third
Amendment.

 

10



--------------------------------------------------------------------------------

8. By executing and delivering a copy hereof, each Subsidiary Guarantor hereby
(a) consents to the terms of this Third Amendment and the Loan Documents (as
modified by this Third Amendment), (b) reaffirms all of its obligations and
liabilities under each Loan Document (as such Loan Documents are modified by
this Third Amendment), all of which obligations and liabilities shall remain in
full force and effect and (c) agrees that all Loans shall be fully guaranteed
and fully secured pursuant to the Guarantee and Collateral Agreement to which it
is party in accordance with the terms and provisions thereof.

*     *     *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.

 

LKQ CORPORATION, as US Borrower By:  

/s/ JOHN S. QUINN

  Name:   John S. Quinn   Title:   Executive Vice President

LKQ DELAWARE LLP,

as Canadian Borrower By:  

/s/ JOHN S. QUINN

  Name:   John S. Quinn   Title:   Vice President

 

12



--------------------------------------------------------------------------------

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement hereby consents to the entering into of the Third
Amendment and agrees to the provisions thereof.

 

Accu-Parts, LLC

Akron Airport Properties, Inc. A-Reliable Auto Parts & Wreckers, Inc. Budget
Auto Parts U-Pull-It, Inc. City Auto Parts of Durham, Inc. Damron Holding
Company, LLC DAP Trucking, LLC Double R Auto Sales, Inc. Greenleaf Auto
Recyclers, LLC KAI China LLC KAIR IL, LLC Keystone Automotive Industries, Inc.
Keystone Automotive Industries FL, Inc. Keystone Automotive Industries MN, Inc.
Keystone Automotive Industries Nevada, Inc. Keystone Automotive Industries
Resources, Inc. Keystone Automotive Industries TN, Inc. Kwik Auto Body Supplies,
Inc. LKQ 1st Choice Auto Parts, LLC LKQ 250 Auto, Inc. LKQ A & R Auto Parts,
Inc. LKQ All Models Corp. LKQ Apex Auto Parts, Inc. LKQ Atlanta, L.P. LKQ Auto
Parts of Central California, Inc. LKQ Auto Parts of Memphis, Inc. LKQ Auto Parts
of North Texas, Inc. LKQ Auto Parts of North Texas, L.P. LKQ Auto Parts of
Orlando, LLC LKQ Auto Parts of Utah, LLC LKQ Best Automotive Corp. LKQ
Birmingham, Inc. LKQ Brad’s Auto & Truck Parts, Inc. LKQ Broadway Auto Parts,
Inc. LKQ Copher Self Service Auto Parts- Bradenton, Inc. LKQ Copher Self Service
Auto Parts- Clearwater, Inc. LKQ Copher Self Service Auto Parts-St. Petersburg,
Inc. LKQ Copher Self Service Auto Parts Parts-Tampa, Inc. LKQ Crystal River,
Inc. LKQ Delaware LLP LKQ Foster Auto Parts Salem, Inc. [LIST CONTINUES ON NEXT
PAGE]

 

13



--------------------------------------------------------------------------------

LKQ Foster Auto Parts Westside LLC

LKQ Foster Auto Parts, Inc.

LKQ Gorham Auto Parts Corp.

LKQ Great Lakes Corp.

LKQ Heavy Truck – Texas Best Diesel, LP

LKQ Holding Co.

LKQ Hunts Point Auto Parts Corp.

LKQ Lakenor Auto & Truck Salvage, Inc.

LKQ Management Company

LKQ Metro, Inc.

LKQ Mid-America Auto Parts, Inc.

LKQ Midwest Auto Parts Corp.

LKQ Minnesota, Inc.

LKQ of Indiana, Inc.

LKQ of Michigan, Inc.

LKQ of Nevada, Inc.

LKQ of Tennessee, Inc.

LKQ Online Corp.

LKQ Penn-Mar, Inc.

LKQ Plunks Truck Parts & Equipment – Jackson, Inc.

LKQ Powertrain, Inc.

LKQ Raleigh Auto Parts Corp.

LKQ Route 16 Used Auto Parts, Inc.

LKQ Salisbury, Inc.

LKQ Savannah, Inc.

LKQ Self Service Auto Parts – Memphis, LLC

LKQ Self Service Auto Parts Tulsa, Inc.

LKQ Self Service Auto Parts – Holland, Inc.

LKQ Self Service Auto Parts – Kalamazoo, Inc.

LKQ Smart Parts, Inc.

LKQ Southwick LLC

LKQ Taiwan Holding Company

LKQ Triplett ASAP, Inc.

LKQ Tire & Recycling, Inc.

LKQ Trading Company

LKQ U-Pull-It Auto Damascus, Inc.

LKQ U-Pull-It Tigard, Inc.

LKQ West Michigan Auto Parts, Inc.

Michael Auto Parts, Incorporated

P.B.E. Specialists, Inc.

Pick-Your-Part Auto Wrecking

Potomac German Auto South, Inc.

Potomac German Auto, Inc.

Pull-N-Save Auto Parts, LLC

Redding Auto Center, Inc.

[LIST CONTINUES ON NEXT PAGE]

 

14



--------------------------------------------------------------------------------

Scrap Processors LLC

Speedway Pull-N-Save Auto Parts, LLC

Supreme Auto Parts, Inc.

Transmetco Corporation

U-Pull-It, Inc.

U-Pull-It, North, LLC

 

By:  

/s/ FRANK P. ERLAIN

Name:   Frank P. Erlain Title:   Vice President of each Subsidiary Guarantor

 

15



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender, as Administrative Agent and as US
Dual Currency RCF Agent By:   /s/ Erin Morrissey   Title: Vice President By:  
/s/ Enrique Landaeta   Title: Vice President

DEUTSCHE BANK AG CANADA BRANCH, as Lender and as Canadian Agent By:   /s/ Rod
O’Hara   Title: Director By:   /s/ Marcellus Leung   Title: Assistant Vice
President

BANK OF AMERICA, N.A., as

Documentation Agent and a Lender

By:

  /s/ Megan Collins   Title: Vice President

FIFTH THIRD BANK, as Documentation

Agent and a Lender

By:   /s/ Neil G. Mesch   Title: Vice President PNC BANK, NATIONAL ASSOCIATION,
as Documentation Agent and a Lender By:   /s/ Jon R, Hilnard   Title: Senior
Vice President

 

16



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE THIRD AMENDMENT TO CREDIT AGREEMENT; AND SECOND AMENDMENT
TO GUARANTEE AND COLLATERAL AGREEMENT, DATED AS OF THE DATE FIRST REFERENCED
ABOVE, AMONG LKQ CORPORATION, INC., LKQ DELAWARE LLP, AND THE LENDERS PARTY
HERETO FROM TIME TO TIME

LANDMARK III CDO LIMITED

By: Aladdin Capital Management, as a Lender

By:

  /s/ James Bragg   Title: Authorized Signatory

LANDMARK IV CDO LIMITED

By: Aladdin Capital Management, as a Lender

By:   /s/ James Bragg   Title: Authorized Signatory

LANDMARK V CDO LIMITED

By: Aladdin Capital Management, as a Lender

By:   /s/ James Bragg   Title: Authorized Signatory

LANDMARK VI CDO LIMITED

By: Aladdin Capital Management, as a Lender

By:   /s/ James Bragg   Title: Authorized Signatory

LANDMARK VII CDO LIMITED

By: Aladdin Capital Management, as a Lender

By:   /s/ James Bragg   Title: Authorized Signatory

LANDMARK VIII CDO LIMITED

By: Aladdin Capital Management, as a Lender

By:   /s/ James Bragg   Title: Authorized Signatory

 

17



--------------------------------------------------------------------------------

LANDMARK IX CDO LIMITED

By: Aladdin Capital Management, as a Lender

By:   /s/ James Bragg   Title: Authorized Signatory

 

GREYROCK CDO LIMITED

By: Aladdin Capital Management, as a Lender

By:   /s/ James Bragg   Title: Authorized Signatory

 

ALLIED IRISH BANKS, p.l.c. By:   /s/ Des Brennan   Title: Assistant Vice
President By:   /s/ Joseph Augustini   Title: Senior Vice President

 

THE BANK OF EAST ASIA, LIMITED, New York Branch By:   /s/ Kenneth Pettis  
Title: Senior Vice President By:   /s/ Danny Leung   Title: Senior Vice
President

 

BARCLAYS BANK PLC By:   /s/ Dave Barton   Title: Director

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND By:   /s/ Edward A. Boyle  
Title: Senior Vice President By:   /s/ Louise Doherty   Title: Vice President

 

18



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:   /s/ J.F. Todd   Title: Managing Director

 

BANK OF SCOTLAND PLC By:   /s/ Julia R. Franklin   Title: Assistant Vice
President

 

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY By:   /s/ Charles Stewart   Title:
Vice President

 

INWOOD PARK CDO LTD. By:   Blackstone Debt Advisors L.P. as Collateral Manager
By:   /s/ Daniel H. Smith   Title: Authorized Signatory

 

LAFAYETTE SQUARE CDO LTD. By:   Blackstone Debt Advisors L.P. as Collateral
Manager By:   /s/ Daniel H. Smith   Title: Authorized Signatory

 

MONUMENT PARK CDO LTD. By:   Blackstone Debt Advisors L.P. as Collateral Manager
By:   /s/ Daniel H. Smith   Title: Authorized Signatory

 

PROSPECT PARK CDO LTD. By:   Blackstone Debt Advisors L.P. as Collateral Manager
By:   /s/ Daniel H. Smith   Title: Authorized Signatory

 

19



--------------------------------------------------------------------------------

UNION SQUARE CDO LTD. By:   Blackstone Debt Advisors L.P. as Collateral Manager
By:   /s/ Daniel H. Smith   Title: Authorized Signatory

 

ESSEX PARK CDO LTD. By:   Blackstone Debt Advisors L.P. as Collateral Manager
By:   /s/ Daniel H. Smith   Title: Authorized Signatory

 

BRANCH BANKING AND TRUST COMPANY By:   /s/ Matthew Grau   Title: Banking Officer

 

CHELSEA PARK CDO LTD. By:   GSO/Blackstone Debt Funds Management LLC as
Collateral Manager By:   /s/ Daniel H. Smith   Title: Authorized Signatory

 

CIT BANK By:   /s/ Daniel A. Burnett   Title: Vice President

 

COBBLE HILL FUNDING By:   /s/ Scott Kerr   Title: Loan Closer

 

COLUMBUSNOVA CLO, LTD. 2006-II By:   ColumbusNova Credit Investment Management
LLC as Collateral Manager By:   /s/ William Hayes   Title: Managing Director

 

20



--------------------------------------------------------------------------------

COLUMBUSNOVA CLO, LTD. 2006-I By:   ColumbusNova Credit Investment Management
LLC as Collateral Manager By:   /s/ William Hayes   Title: Managing Director

 

COLUMBUSNOVA CLO, LTD. 2006-I By:   ColumbusNova Credit Investment Management
LLC as Collateral Manager By:   /s/ William Hayes   Title: Managing Director

 

CONFLUENT 3 LIMITED By:   Invesco Senior Secured Management, Inc. as Investment
Manager By:   /s/ Kevin Egan   Title: Authorized Signatory

 

DENALI CAPITAL LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO IV, LTD. By:   /s/ Kelli C. Marti   Title: Senior
Vice President

 

DENALI CAPITAL LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO V, LTD. By:   /s/ Kelli C. Marti   Title: Senior
Vice President

 

DENALI CAPITAL LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO VI, LTD. By:   /s/ Kelli C. Marti   Title: Senior
Vice President

 

21



--------------------------------------------------------------------------------

DENALI CAPITAL LLC, managing member of DC Funding Partners LLC, portfolio
manager for DENALI CAPITAL CLO VII, LTD. By:   /s/ Kelli C. Marti   Title:
Senior Vice President

 

ERSTE GROUP BANK AG By:   /s/ Brandon A. Meyerson   Title: Director By:   /s/
Bryan J. Lynch   Title: Executive Director

 

ERSTE GROUP BANK AG By:   /s/ James M. Cunningham   Title: Duly Authorized
Signatory

 

22



--------------------------------------------------------------------------------

GULFSTREAM-COMPASS CLO 2003-1 LTD By:  

Gulf Stream Asset Management LLC

as Collateral Manager

GULFSTREAM-COMPASS CLO 2004-1 LTD By:  

Gulf Stream Asset Management LLC

as Collateral Manager

GULFSTREAM-COMPASS CLO 2005-1 LTD By:  

Gulf Stream Asset Management LLC

as Collateral Manager

GULFSTREAM-COMPASS CLO 2005-II LTD By:  

Gulf Stream Asset Management LLC

as Collateral Manager

GULFSTREAM-COMPASS CLO 2006-1 LTD By:  

Gulf Stream Asset Management LLC

as Collateral Manager

GULFSTREAM-COMPASS CLO 2007-1 LTD By:  

Gulf Stream Asset Management LLC

as Collateral Manager

GULFSTREAM-COMPASS CLO 2007 LTD By:  

Gulf Stream Asset Management LLC

as Collateral Manager

By:   /s/ Barry K. Love   Title: Chief Credit Officer

 

HARCH CLO III LIMITED By:   /s/ Michael Lewitt   Title: Authorized Signatory

 

HSBC BANK USA, NATIONAL ASSOCIATION By:   /s/ John S. Sneed   Title:
Relationship Manager

 

23



--------------------------------------------------------------------------------

QUALCOMM GLOBAL TRADING, INC. By:   Invesco Senior Secured Management, Inc. as
Investment Manager By:   /s/ Kevin Egan   Title: Authorized Signatory

 

JPMORGAN CHASE BANK, N.A. By:   /s/ David Rudolph   Title: Vice President

 

KATONAH IX CLO LTD By:   /s/ Daniel Gilligan  

Title: Authorized Signatory

          Katonah Debt Advisors, L.L.C.

          as Manager

 

KATONAH VIII CLO LTD By:   /s/ Daniel Gilligan  

Title: Authorized Signatory

          Katonah Debt Advisors, L.L.C.

          as Manager

 

KATONAH X CLO LTD By:   /s/ Daniel Gilligan  

Title: Authorized Signatory

          Katonah Debt Advisors, L.L.C.

          as Manager

 

MORGAN STANLEY INVESTMENT MANAGEMENT CROTON, LTD. By:   Invesco Senior Secured
Management, Inc. as Investment Manager By:   /s/ Kevin Egan   Title: Authorized
Signatory

 

24



--------------------------------------------------------------------------------

MSIM PECONIC BAY, LTD. By:   Invesco Senior Secured Management, Inc. as
Investment Manager By:   /s/ Kevin Egan   Title: Authorized Signatory

 

RAYMOND BANK, FSB By:   /s/ James M. Armstrong   Title: Vice President

 

RBS CITIZENS, N.A. By:   /s/ M. James Barry, III   Title: Vice President

 

BAKER STREET FUNDING CLO 2005-1 LTD. By:   Seix Investment Advisors LLC, as
Collateral Manager BAKER STREET CLO II LTD. By:   Seix Investment Advisors LLC,
as Collateral MOUNTAIN VIEW FUNDING CLO 2006-1 LTD. By:   Seix Investment
Advisors LLC, as Collateral Manager MOUNTAIN VIEW FUNDING CLO II LTD. By:   Seix
Investment Advisors LLC, as Collateral Manager MOUNTAIN VIEW FUNDING CLO III
LTD. By:   Seix Investment Advisors LLC, as Collateral Manager By:   /s/ George
Goudelias   Title: Managing Director

 

25



--------------------------------------------------------------------------------

CORNERSTONE CLO LTD. By:  

Stone Tower Debt Advisors LLC

as its Collateral Manager

By:   /s/ Michael W. DelPercio   Title: Authorized Signatory

 

GRANITE VENTURES II LTD. By:  

Stone Tower Debt Advisors LLC

as its Collateral Manager

By:   /s/ Michael W. DelPercio   Title: Authorized Signatory

 

GRANITE VENTURES III LTD. By:  

Stone Tower Debt Advisors LLC

as its Collateral Manager

By:   /s/ Michael W. DelPercio   Title: Authorized Signatory

 

RAMPART CLO 2006-I LTD. By:  

Stone Tower Debt Advisors LLC

as its Collateral Manager

By:   /s/ Michael W. DelPercio   Title: Authorized Signatory

 

RAMPART CLO 2007 LTD. By:  

Stone Tower Debt Advisors LLC

as its Collateral Manager

By:   /s/ Michael W. DelPercio   Title: Authorized Signatory

 

STONE TOWER CLO LTD. By:  

Stone Tower Debt Advisors LLC

as its Collateral Manager

By:   /s/ Michael W. DelPercio   Title: Authorized Signatory

 

26



--------------------------------------------------------------------------------

STONE TOWER CLO III LTD. By:  

Stone Tower Debt Advisors LLC

as its Collateral Manager

By:   /s/ Michael W. DelPercio   Title: Authorized Signatory

 

STONE TOWER CLO IV LTD. By:  

Stone Tower Debt Advisors LLC

as its Collateral Manager

By:   /s/ Michael W. DelPercio   Title: Authorized Signatory

 

STONE TOWER CLO V LTD. By:  

Stone Tower Debt Advisors LLC

as its Collateral Manager

By:   /s/ Michael W. DelPercio   Title: Authorized Signatory

 

STONE TOWER CLO VI LTD. By:  

Stone Tower Debt Advisors LLC

as its Collateral Manager

By:   /s/ Michael W. DelPercio   Title: Authorized Signatory

 

STONE TOWER CLO VII LTD. By:  

Stone Tower Debt Advisors LLC

as its Collateral Manager

By:   /s/ Michael W. DelPercio   Title: Authorized Signatory

 

GRANITE VENTURES I LTD. By:  

Stone Tower Debt Advisors LLC

as its Collateral Manager

By:   /s/ Michael W. DelPercio   Title: Authorized Signatory

 

27



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:   /s/ Yasuhiko Imai   Title: Group Head

 

THE SUMITOMO TRUST AND BANKING CO., LTD., NEW YORK BRANCH By:   /s/ Frances E.
Wynne   Title: Senior Director

 

SUNTRUST BANK By:   /s/ Baerbel Freudnthaler   Title: Director

 

WHITEHORSE II, LTD. By:  

WhiteHorse Capital Partners, L.P., as

Collateral Manager

WHITEHORSE III, LTD. By:  

WhiteHorse Capital Partners, L.P., as

Collateral Manager

By:   /s/ Jay Carvell   Title: PM

 

28